Citation Nr: 1037573	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  04-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 
1960.  He had additional periods of service with the U.S. Army 
Reserve.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case most recently was before the Board in May 2010, it 
was remanded for additional development.  The case is now before 
the Board for further appellate action.

Please note that this case has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009) 
and 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has bilateral hearing loss that is etiologically 
related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
service connection claim.  In addition, the evidence of record is 
sufficient to establish his entitlement to service connection for 
bilateral hearing loss.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss because it is related to in-service noise 
exposure.  He maintains that during service he was exposed to 
loud noises from weapons fire and driving noisy vehicles, 
including armored personnel carriers, and that he did not use any 
type of hearing protection.  The Veteran also maintains that his 
hearing loss has existed since service and has gradually worsened 
since his release from active duty.

Service treatment records reflect no evidence of bilateral 
hearing loss.  A report of medical examination prepared at the 
time of the Veteran's separation from service indicates that 
whispered and spoken voice testing yielded normal results.

The post-service evidence confirms that the Veteran currently has 
bilateral hearing loss.  A January 2001 VA treatment record 
reflects that he was given hearing aids for both ears, and the 
report of a June 2010 VA audiological examination shows that he 
has bilateral hearing loss as defined by 38 C.F.R. § 3.385.

The Veteran has described the nature and circumstances of his in-
service noise exposure in his hearing testimony and in written 
statements.  His testimony and statements also reflect his 
contention that his hearing loss has existed since his release 
from active duty.  In addition, the Veteran's spouse wrote in a 
February 2009 letter that she met him in 1960, the same year he 
separated from service, and that she noticed his hearing 
difficulty at that time.  The Board notes that the Veteran and 
his spouse are competent to report their personal observations 
regarding the Veteran's diminished hearing acuity, and the 
continuity of his symptomatology since his separation from 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds 
no reason to question the credibility of their testimony and 
written statements.  The Veteran's DD Form 214 confirms that he 
served as a light vehicle driver during service, and there is no 
evidence of record that contradicts his consistent description of 
the nature and onset of his bilateral hearing loss. 

With respect to medical nexus, a VA audiologist opined in June 
2010 that it is as least as likely as not that the onset of the 
Veteran's bilateral hearing loss is related to his in-service 
noise exposure.  The audiologist, who reviewed the claims folders 
and conducted a clinical examination of the Veteran, supported 
her opinion by noting that he reported no significant post-
service noise exposure and that he had experienced hearing 
problems for at least four decades.  The audiologist also 
explained that the normal test results obtained at the time of 
the Veteran's separation from service did not rule out the 
existence of high frequency or asymmetrical hearing loss since 
whisper voice testing is not sensitive to those types of hearing 
loss.  There is no contrary medical nexus evidence of record.

The Board finds that the testimony and written statements of the 
Veteran and his spouse regarding the nature and onset of his 
bilateral hearing loss are credible.  Since the only medical 
nexus evidence of record establishes a link between the Veteran's 
in-service noise exposure and his current bilateral hearing loss, 
the preponderance of the evidence weighs in favor of the claim.  
Accordingly, service connection for bilateral hearing loss is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


